Citation Nr: 9933602	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  94-00 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for bilateral herpes keratitis.  

2.  Entitlement to a compensable disability rating for 
tension headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from May 1989 to October 1991.  
He also had unverified service from February 1986 to November 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The case returns to the Board following remands to the RO in 
December 1995 and May 1997.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2. Generally, through June 29, 1995, the veteran's best 
corrected visual acuity was 20/80 on the right and 20/60 on 
the left.  

3.  The June 30, 1995 VA outpatient ophthalmologic 
consultation shows best corrected visual acuity of 20/100 on 
the right.  Left eye visual acuity was 20/40 uncorrected, and 
no correction was recorded.  

4.  The veteran's tension headaches are manifested by 
subjective complaints of headaches on a daily basis, but he 
is able to work during these headaches.  In addition, the 
veteran describes having prostrating symptoms that require 
treatment in the emergency room and that range in frequency 
from once or twice a month to two or three times a year.  The 
available VA medical records do not reflect a commensurate 
number of treatment dates.    


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 20 percent disability 
rating for bilateral herpes keratitis have been met through 
June 29, 1995.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.75, 4.84a, 
Diagnostic Code 6078 (1999).   

2.  The criteria for entitlement to a disability rating 
greater than 10 percent for bilateral herpes keratitis have 
not been met from June 30, 1995.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.75, 
4.84a, Diagnostic Code 6079 (1999).   
 
3.  The criteria for entitlement to a 10 percent disability 
rating for tension headaches have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 
4.21, 4.124a, Diagnostic Code 8100 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claims for increased 
ratings are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1999).  The Board is also satisfied 
that all relevant facts have been properly and sufficiently 
developed to address the issue at hand.

Factual Background

The veteran's service medical records showed the veteran 
underwent a physical examination for purposes of medical 
evaluation board in December 1990.  Examination revealed 
corneal scars secondary to herpes simplex infection, greater 
on the left than on the right.  Distant vision was corrected 
to 20/80 on the right and to 20/60 on the left.  The 
associated January 1991 report of medical history showed a 
reported history of frequent or severe headaches, as well as 
eye trouble.  The veteran indicated that he had experienced 
minor headaches, which occurred one or two times a week, 
since the onset of his eye problem.  He suffered severe 
headaches, which occurred three or four times a week, for the 
previous five months.  With respect to his eye problem, he 
related having eye irritation.  The last episode of herpes 
happened in September 1990.  

Outpatient service medical records indicated that in December 
1990 the veteran complained of having three to four migraines 
a week, some worse than others, as well as dizziness and 
lightheadedness.  He denied vomiting.  During a January 1991 
consultation with internal medicine, he described sharp pain 
occurring in the orbital area.  He also had nausea.  The 
headaches were helped with medications and sleep.  However, 
he stated that the medications had increased the frequency of 
his headaches.  The impression was cluster headaches versus 
atypical migraine.  During a May 1991 follow up, the veteran 
reported that he had migraine attacks two times a week 
lasting one to three hours.  His medications included Elavil, 
Midrin, and Fiorinal.  The headaches began behind the eyes 
and progressed to a throbbing and squeezing sensation.  
Associated symptoms included blurry vision, burning eyes, 
nausea, and vertigo.  The headaches were aggravated by 
pungent odors and relieved by a dark environment, sleep, cool 
compresses on eyes or the back of the head.  Examination was 
unremarkable.  The assessment was common migraine.  A June 
1991 report of Medical Evaluation Board Proceedings 
recommended that the veteran be referred to the Physical 
Evaluation Board due to corneal scarring from recurrent 
herpetic disease.  

The veteran submitted a claim for service connection for 
various disabilities in November 1991.  In connection with 
that claim, he was afforded a VA general medical examination 
in May 1992.  He reported having decreased vision after 
incurring scarring on the corneas from a herpes simplex 
infection in the eyes.  With respect to headaches, the 
veteran indicated that a neurologist told him he had cluster 
headaches.  Examination of the eyes was deferred for a 
specialist's consultation.  The examiner indicated that 
neurological examination was nonfocal.  The diagnosis 
included probable tension headaches.  

The veteran also underwent a VA ophthalmologic examination in 
May 1992.  He explained that he experienced two to three 
episodes of recurrence per year of bilateral herpes 
keratitis.  He complained of photophobia, worse on the right 
than on the left, and worsening over the previous four 
months.  Medications included Vira-A, an ophthalmic ointment, 
and Pred Forte, an ophthalmic suspension.  Examination 
revealed visual acuity with correction of 20/70 in the right 
eye with no pinhole improvement.  In the left eye, visual 
acuity was 20/60 with pinhole of 20/40-1.  In the right eye, 
there was a diskiform scar on the central visual axis.  The 
left eye showed old stromal vessels, suggestive of possible 
herpes infection.  The diagnosis was herpes keratitis with a 
diskiform scar on the right eye, with interstitial keratitis, 
probably secondary to herpes, in the left eye.  

Finally, the veteran underwent a VA neurological examination 
in May 1992.  He described the pain as a diffuse band of 
squeezing tightness.  They lasted about one or two hours, 
although very severe ones could last all day.  He had no 
nausea or vomiting, except with very severe headaches, and no 
aura.  The headaches generally occurred four to five times a 
week.  The veteran took Midrin or butalbital.  He got little 
relief from Tylenol.  Neurological examination was negative.  
The assessment was muscle contraction headaches.  

The veteran failed to report for VA examinations scheduled in 
July 1996, November 1996, and June 1997.  

The RO obtained the veteran's VA outpatient medical records 
dated from July 1992 to August 1998.  With respect to the eye 
disability, records showed that the veteran presented in 
August 1992 for follow up for herpes simplex virus (HSV) 
dermatoblepharitis.  It was noted that he had a history of 
bilateral keratitis disease.  Examination revealed no active 
keratitis or epithelial disease.  In August 1993, the veteran 
presented with complaints of eye redness.  The assessment was 
possible HSV epithelial keratitis.  He was instructed to use 
Vira-A ointment.  On follow up in September 1993, the veteran 
indicated that redness had stopped after using the ointment 
for one week.  The impression was HSV keratoconjunctivitis 
status post recurrence of the epithelial keratitis in the 
left eye, now inactive.  In April 1994, the veteran 
complained of red and irritated eyes and slightly decreased 
vision in the left eye.  He had started using medication two 
days ago and now felt better.  Corrected visual acuity was 
20/80 in the right eye and 20/40 in the left eye.  The 
assessment was HSV keratoconjunctivitis bilaterally, 
recurrent in the left eye.  In May 1994, the veteran 
complained of pain and redness in the right eye for four 
days.  He had started using Vira-A ointment.  Corrected 
visual acuity was 20/80 in the right eye.  Uncorrected visual 
acuity in the left eye was 20/60, with no correction noted.  
The diagnosis was recurrent HSV dermatoblepharoconjunctivitis 
with no active keratitis disease.  The veteran presented in 
June 1995 with complaints of right eye irritation for three 
days.  The assessment was possible recurrence of herpes 
keratitis.  A subsequent consultation later that month 
confirmed the diagnosis of HSV blepharoconjunctivitis in the 
right eye.  Corrected visual acuity at that time was 20/100 
in the right eye.  Uncorrected visual acuity in the left eye 
was 20/40 with no correction noted.  He was instructed to use 
Vira-A ointment.  

With respect to headaches, the veteran presented in March 
1993 with complaints of bitemporal headache with vise-like 
pain, but no photophobia.  The diagnosis was probable tension 
headaches.  Notes dated in December 1996 showed that the 
veteran reported a long history of migraine.  He had had a 
headache since that morning with increasing nausea and 
vomiting.  The diagnosis was migraine headache.  Neurology 
notes dated in August 1998 revealed that the veteran reported 
a nine-year history of daily headaches, including cluster, 
tension, migraine, and regular headaches.  He used Tylenol 
for daily tension headaches.  He had tried multiple 
medications for his severe headaches without success.  The 
veteran stated that he was able to work through a daily 
headache, which lasted four to six hours.  He had severe 
headaches once or twice a month, with associated nausea and 
vomiting and dizziness.  He went to the emergency room for 
treatment of the severe headaches.  Neurological examination 
was normal.  The assessment was tension headaches and 
possible migraine headaches.   

The veteran underwent a VA ophthalmologic examination in June 
1998.  The examiner noted that the veteran's history was 
significant for recurrent herpes simplex keratitis and a 
diskiform scar in the right eye.  The veteran was currently 
asymptomatic and had no new complaints.  Best corrected 
visual acuity was 20/100 in the right eye and 20/20 in the 
left eye.  Examination confirmed the diskiform scar on the 
right.  Examination of the left eye was unremarkable.  There 
was no evidence of active disease.  The examination was 
otherwise negative.  The impression was history of recurrent 
HSV keratitis and conjunctivitis in both eyes with diskiform 
corneal scar resulting in decreased visual acuity on the 
right.  

In addition, the veteran was afforded a VA neurological 
examination in June 1998.  He described two types of 
headaches.  First, he had a daily headache that was bifrontal 
with radiation to the occipital area and that involved a 
sensation of tightness around the head.  There was no 
associated nausea or vomiting.  These headaches could occur 
at any time, though they generally occurred later in the day.  
He took at least eight Tylenol per day.  He was able to 
manage these headaches such that he was not prevented from 
working.  The veteran had the second type of headache 
approximately two or three times a year.  He described the 
pain as bifrontal and throbbing.  This headache was 
accompanied by nausea and vomiting.  When the veteran had 
these headaches, he was unable to concentrate or work.  He 
had gone to the emergency room for more aggressive treatment 
for these headaches.  Neurological examination was 
unremarkable.  The diagnosis was chronic tension-type 
headaches and possible migraine headaches.  The examiner 
commented that the tension headaches were not disabling.  The 
second type of headaches, possibly migraines, was much more 
severe and was disabling for the duration of the headache.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Bilateral Herpes Keratitis

The RO evaluated the veteran's bilateral herpes keratitis as 
10 percent disabling based on impairment of visual acuity.  
For keratitis, Diagnostic Code (Code) 6001, as well as other 
specified diseases of the eye, in chronic form, the rating is 
determined based on impairment of visual acuity or field 
loss, pain, rest-requirements, or episodic incapacity, with 
an additional combined 10 percent rating during the 
continuance of active pathology.  The minimum rating during 
active pathology is 10 percent.  38 C.F.R. § 4.84a.  

Visual acuity is rated according to best distant vision 
obtainable after best correction with glasses.  38 C.F.R. § 
4.75.  Disability ratings based on visual acuity are 
determined according to the visual acuity of each eye.  
38 C.F.R. § 4.84a, Table V.  

Initially, the Board notes that there is no medical evidence 
showing visual field impairment, rest-requirements, or 
episodic incapacity.  VA records show only one complaint of 
pain in May 1994 and only very brief and intermittent 
episodes of active pathology.  Therefore, the primary basis 
for establishing a disability rating is visual acuity, as 
determined according to regulation.  
  
Considering the evidence of record, the Board finds that the 
evidence supports entitlement to a 20 percent disability 
rating through June 30, 1995.  Specifically, the Board finds 
that best corrected visual acuity of both eyes from about the 
time of the veteran's separation from service until the June 
30, 1995 VA ophthalmologic consultation, more nearly 
approximates the criteria for a 20 percent rating.  38 C.F.R. 
§§ 4.7, 4.84a, Code 6078.  However, as of the June 30, 1995 
VA consultation, the veteran's visual acuity shows 
significant and sustained improvement.  Specifically, the 
visual acuity recorded at that time satisfies the 
requirements for a 10 percent rating only.  38 C.F.R. §§ 4.7, 
4.84a, Code 6079.  The June 1998 VA ophthalmologic 
examination shows even better visual acuity.  Accordingly, 
the Board finds that the evidence supports entitlement to a 
20 percent rating for herpes keratitis through June 29, 1995, 
under Code 6078.  Thereafter, the preponderance of the 
evidence is against awarding a disability rating greater than 
10 percent under Code 6079.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.75, 4.84a.  

2. Tension Headaches

The veteran's tension headaches are rated as noncompensable 
by analogy to Code 8100, migraine.  38 C.F.R. § 4.124a.  A 50 
percent rating is assigned when there are very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  A 30 percent evaluation is 
in order when there are characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  A 10 percent rating is in order when there are 
characteristic prostrating attacks averaging one in two 
months over the last several months.  When there are less 
frequent attacks, a noncompensable evaluation is assigned.  

Considering the overall disability picture resulting from 
headaches, the Board finds that the evidence supports a 10 
percent disability rating.  The evidence of record shows 
that, since service, the veteran has suffered from headaches 
on a fairly frequent basis.  However, the early evidence is 
unclear as to whether and how many of the headaches could be 
characterized as prostrating.  During the June 1998 VA 
neurological examination, the veteran reported that he had 
severe headaches that required a trip to the emergency room 
two or three times a year.  However, during an August 1998 VA 
outpatient neurological consultation, the veteran reported 
having these severe headaches once or twice a month.  The 
available VA outpatient medical records do not reflect trips 
to the VA emergency room as reported either in June or 
August.  The veteran has not indicated that he seeks medical 
treatment at a private hospital.  The Board notes that, 
during both the examination and the consultation, the veteran 
reported having daily headaches, though he was able to work 
during these headaches.  Given the overall frequency of the 
headaches, as well as the severity of the intermittent 
prostrating headaches, the Board concludes that the 
disability picture more nearly approximates the criteria for 
a 10 percent rating under Code 8100.  38 C.F.R. § 4.7.  
Absent a history supporting more frequent and chronic 
prostrating headaches, the Board cannot find that a 30 
percent rating is in order. Id.  Accordingly, the Board finds 
that the evidence supports entitlement to a 10 percent 
disability rating for tension headaches.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Code 
8100.  



ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 20 percent disability 
rating bilateral herpes keratitis is through June 29, 1995, 
is granted.  

Entitlement to a disability rating greater than 10 percent 
for bilateral herpes keratitis from June 30, 1995, is denied.    

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement a 10 percent disability rating 
for tension headaches is granted. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

